PER CURIAM.
This is a suit brought by sisters, Hazel V. Haines and Frankie Moore, and their husbands against their brothers, W. D. Henry, David D. Henry, James M. Henry, and Calvin S. Henry, and their respective spouses, and W. D. Henry as administrator of the estate of C. S. Henry, deceased, to set aside deeds mutually executed between the parties to effect a friendly partition of the estate lands of their father C. S. Henry, deceased.
The basis of the suit is misrepresentation and fraud practiced by the brothers upon the sisters. The issues presented are those solely of fact, and a review of the facts will add nothing to the case law of the state.
*132We have carefully examined the record in this case and we are of the opinion the trial court reached a proper decision in dismissing the plaintiffs’ suit as set out in his opinion on file in the circuit court.
The decree of the trial court is affirmed. Neither party is to recover costs.